Citation Nr: 1138217	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from September 2001 to July 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  The Board notes that the Veteran has moved numerous times during the pendency of this appeal.  The most current evidence indicates that the Veteran is living in the jurisdiction of the Roanoke, Virginia RO.  

This case was previously before the Board in August 2010.  At that time, in addition to the issues above, the Board also considered whether the Veteran was entitled to an increased rating for two right knee disabilities.  The Board issued a decision for those two issues, so they are no longer before the Board.  

With respect to the two issues that remain on appeal, the Board remanded these issues for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine has not limited her flexion to 60 degrees or less, has not limited her combined range of motion to 120 degrees or less, and is not productive of muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  

2.  The Veteran's tension headaches do not result in characteristic prostrating attacks averaging once per month over the last several months.

CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for the Veteran's back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243 (2010).

2.  The criteria for an initial 30 percent rating for the Veteran's tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8199-8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A recitation of the procedural history of the Veteran's claims is instructive.  She sought service connection for her back disability in July 2005.  She underwent a VA examination in August 2005.  In an October 2005 rating decision, the RO service connected the Veteran's back disability, assigning a 10 percent rating.  Further, as the Veteran's service treatment records indicated that she suffered from headaches during her active service and as such headaches were shown on her August 2005 VA examination, the RO inferred a claim for service connection for headaches.  It granted service connection for headaches in this same rating decision, assigning a noncompensable rating.  

The Veteran filed a Notice of Disagreement with this decision in December 2005.  The RO issued a Statement of the Case in May 2006.  She filed a timely Substantive Appeal in July 2006.  She underwent a second VA examination in March 2007.  In a May 2008 rating decision, the RO increased her rating for her headaches to 10 percent, effective the date of her initial claim.  The RO also issued a Supplemental Statement of the Case in May 2008.  

When this case first came before the Board in August 2010, the Board decided two issues and remanded the two issues that remain on appeal.  Specifically, the Board remanded the case in order that the Veteran could be scheduled for a new VA examination.  The Appeals Management Center attempted to schedule the Veteran for such an examination, but all mail was returned as undeliverable.  The Veteran thus did not attend her scheduled examination, and her claim shall be evaluated on the basis of the evidence currently of record.  38 C.F.R. § 3.655(b) (2010).  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the Veteran's claims for an increased initial rating is evaluated separately below.

Degenerative Joint Disease of the Lumbar Spine

The Veteran seeks an increased initial rating for her degenerative joint disease of the lumbar spine (back disability).  For the reasons that follow, her claim shall be denied. 

The Veteran's back disability has been evaluated as 10 percent disabling under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5235-5242.  That formula provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Id.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.

A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In evaluating the Veteran's back disability, the only pertinent evidence in the claims file for the Board to consider is the results of two VA examinations.  The Veteran underwent the first VA examination in August 2005.  The Veteran stated that she had suffered from back pain since straining her back in 2002.  She further injured her back after a 2005 in-service fall.  She stated that she suffered from pain in her lumbar spine with no radicular symptoms.  She denied suffering from incapacitating episodes or missing work as a result of her pain.

On examination, the Veteran walked with a limping gait that favored her right knee (the Veteran is service-connected for two right knee disabilities).  Straight leg raise test of the right leg was positive for pain in the lumbar spine but testing of the left leg was negative.  The Veteran had normal spinal curvature.  There was no paraspinal tenderness or tension.  Her lower extremity strength and sensation were intact.  

Range of motion testing revealed her to have flexion of 90 degrees, extension of 30 degrees, left and right lateral flexion of 30 degrees each way, and left and right lateral rotation of 45 degrees each way.  Though the Veteran had painful motion, it did not manifest itself until 90 degrees of flexion.  There was no additional limitation or loss of range of motion with repetitive motion.  The examiner diagnosed the Veteran as suffering from a lumbar strain with normal X-ray and examination findings.  

The Veteran underwent the second VA examination in March 2007.  She again complained of suffering from pain in her lower back.  She stated that when her back hurts, she is able to function without medication.  Her pain did not result in incapacitation.  

Upon examination, the examiner noted that the Veteran's back was tender, but she did not suffer from spasms.  There was no evidence of radiation of her back pain.  Straight leg tests were positive for both the right and left legs.  Her spine was not described as ankylosed.  Her head was in a normal position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There was no sign of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

Range of motion testing revealed her to have flexion of 90 degrees, extension of 30 degrees, left and right lateral flexion of 30 degrees each way, and left and right lateral rotation of 30 degrees each way.  Repetitive motion resulted in pain and fatigue, but not weakness, lack of endurance, incoordination, or loss of range of motion.  

X-rays revealed the Veteran to have minimal levoscoliosis and mild narrowing of the L5-S1 disc space.  The examiner diagnosed the Veteran as suffering from degenerative joint disease of the lumbar spine.  

Based on the results of these examinations, it is clear that the Veteran does not meet the criteria for an increased, 20 percent rating.  Under the General Rating Formula, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5235-5242.

The Veteran's flexion has consistently been greater than 60 degrees; indeed, she had 90 degrees of flexion in both her August 2005 and March 2007 VA examinations.  Her combined ranges of motion were 270 degrees in her August 2005 examination and 240 degrees in her March 2007 examination, far above the 120 degree threshold required.  Finally, the Veteran was not found to be suffering from muscle spasm or guarding.  Thus, she meets none of the criteria for a 20 percent rating.  

As the Veteran has not been diagnosed as suffering from intervertebral disc syndrome, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  38 C.F.R. § 4.71a, DC 5243.  As the Veteran's disability has remained constant over time, staged ratings are not at issue.  Further, as repetitive motion did not result in any additional loss of motion, an increased rating under the provisions of DeLuca is not applicable.  

Further, the Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from degenerative joint disease of the lumbar spine resulting in painful motion.  This symptom is contemplated under the applicable rating criteria for an increased evaluation for spinal disabilities.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's back disability has not limited her flexion to 60 degrees or less, has not limited her combined range of motion to 120 degrees or less, and is not productive of muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  Accordingly, the Board concludes that the criteria for an increased 20 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243.

Headaches

The Veteran also seeks an increased initial rating for her tension headaches.  For the reasons that follow, her claim shall be denied.  

The Veteran's tension headaches have been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 8199 refers to tension headaches in general, while the more specific Diagnostic Code 8100 refers to migraine headaches.

Under Diagnostic Code 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

The Veteran underwent a VA examination in August 2005.  In that examination, she stated that she began suffering from headaches in September 2004. She stated that she suffered from two headaches per month.  These headaches would last one hour.  They did not result in nausea, vomiting, or photophobia.  She treated her headaches with medicine with good results.  These headaches did not result in functional impairment or any impact on her occupation.  

Upon examination, the Veteran's cranial nerves were grossly intact.  She had good balance and coordination, and her strength was normal.  Her sensation and cognition were intact.  

The examiner diagnosed the Veteran as suffering from tension headaches.  She stated that neurological examination findings were normal, and that the Veteran had no functional loss.  

In a March 2006 VA primary care intake examination, the Veteran reported suffering from three headaches per week.  She stated that her headaches resulted in blurry vision but not in nausea or vomiting.  Her headaches would generally last three hours.  

The Veteran underwent a VA examination on March 2007.  In that examination, she stated that she continued to suffer from recurring headaches resulting in throbbing pain in her temples, blurred vision, and sensitivity to light.  She averaged three headaches per day for four hours each.  She stated that she is not able to go to work during her headaches, but she can complete household chores.  She noted no functional impairment resulting from her headaches.  

Upon examination, her cranial nerves were normal, and coordination was within normal limits.  Motor and sensory function of the upper extremities was within normal limits, as was motor and sensory function of the lower extremities.  The examiner diagnosed the Veteran as suffering from tension headaches, frequent attacks.  

Based on this evidence, the Board determines that an increased, 30 percent rating is not warranted.  Again, under the applicable Diagnostic Code, a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, DC 8100.  

In this case, the Veteran satisfies the frequency threshold, as she suffers from at least one headache per month (though the examiner from the March 2007 VA examination stated that the Veteran suffered from three headaches per day, the Board believes this to be a typographical error; it is out of line with the Veteran's earlier reports of her headaches, and a report of suffering from three headaches per day, each lasting 4 hours each strains belief).  

Her claim must be denied, as the evidence indicates that these headaches are not prostrating.  Again, prostration is defined as "extreme exhaustion or powerlessness."  Dorland's at 1554.  Here, in both her August 2005 and March 2007 VA examinations, the Veteran denied any functional impairment as a result of her headaches.  Though in the latter VA examination, the Veteran stated that she could not go to work when suffering from a headache, she stated that she could nonetheless complete household chores.  The ability to complete household activities certainly rises above the level of "extreme exhaustion or powerlessness" that is contemplated by the applicable regulation.  

As the Veteran has not met the criteria for an increased rating at any point during the appeals period, staged ratings are not at issue.  Further, the applicable rating criteria for headaches adequately describe the symptoms from which the Veteran suffers.  She thus does not meet the first Thun criterion, and an extraschedular rating is not warranted.  

In summary, the Board finds that the Veteran does not suffer from characteristic prostrating headaches averaging once per month over the last several months.  Accordingly, the Board concludes that the criteria for an initial 30 percent rating for the Veteran's tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8199-8100.

II.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has met its duty to notify for each claim.  Service connection for these issues was granted in an October 2005 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of her post-service VA treatment.  The Veteran was afforded two VA compensation and pension examinations germane to each of her claims on appeal.  The Board remanded the Veteran's claim in order that she may undergo a new VA examination; she did not attend this scheduled examination, however, so her claim has been decided based on the evidence of record.  

As noted above, the Board remanded the Veteran's claim in August 2010 in order that the RO/AMC could schedule the Veteran for a VA examination.  The AMC sent notice of her examination to her last known address, but that mail was returned.  The AMC sought to locate the Veteran, but was unable to do so.  

It is the Veteran's responsibility to keep VA aware of her current address.  A review of the Veteran's claims folder reflects that since she filed her claim, she has resided in Arizona, Georgia, Virginia, and Germany.  The Board notes that the Veteran has not been diligent in apprising VA of her current address following each of her moves.  The VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when she has information essential to the adjudication of her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Undoubtedly, one piece of information central to the adjudication of any claim is the Veteran's current address.  VA has attempted to contact the Veteran and schedule her for a VA examination, but to no avail.  

Given that the AMC did attempt to schedule her for a VA examination, the Board finds substantial compliance with its August 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

An initial rating in excess of 10 percent for the Veteran's degenerative joint disease of the lumbar spine is denied.

An initial rating in excess of 10 percent for the Veteran's tension headaches is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


